BLD-268                                                           NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                         No. 15-4090
                                         ___________

                                  ORILLION CRADDOCK,
                                               Appellant

                                               v.

                              WARDEN LEWISBURG USP
                         ____________________________________

                       On Appeal from the United States District Court
                           for the Middle District of Pennsylvania
                               (D.C. Civil No. 3:15-cv-02168)
                        District Judge: Honorable Robert D. Mariani
                        ____________________________________

                         Submitted for Possible Summary Action
                    Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                      May 26, 2016
                Before: FUENTES, KRAUSE, and SCIRICA, Circuit Judges

                                 (Opinion filed: June 7, 2016)
                                         _________

                                           OPINION*
                                           _________

PER CURIAM

         Orillion Craddock, a federal prisoner proceeding pro se, appeals from an order of


*
    This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
the United States District Court for the Middle District of Pennsylvania dismissing his

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. We will summarily

affirm. See 3d Cir. LAR 27.4; 3d Cir. I.O.P. 10.6.

                                              I.

       Following a 2008 trial, a federal jury sitting in the Eastern District of Virginia

found Craddock guilty of one count of possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g), and one count of possession of an unregistered sawed-off

shotgun, in violation of 26 U.S.C. § 5861(d). He received a sentence of 120 months in

prison. His conviction and sentence were affirmed on appeal. United States v. Craddock,

364 F. App’x 842 (4th Cir. 2010) (per curiam).

       Craddock subsequently sought relief under 28 U.S.C. § 2255 without success. See

United States v. Craddock, 583 F. App’x 235 (4th Cir. 2014) (per curiam) (denying a

certificate of appealability). In 2015, Craddock filed this habeas petition pursuant to

§ 2241 in the United States District Court for the Middle District of Pennsylvania, raising

claims that challenged his federal conviction. He contended, in part, that his conviction

should be overturned because 18 U.S.C. § 922(g) violates the Commerce Clause. The

District Court dismissed the petition for lack of jurisdiction, concluding that Craddock’s

claims could be raised only, if at all, in a § 2255 motion. This appeal followed.

                                             II.


constitute binding precedent.
                                              2
       We have jurisdiction pursuant to 28 U.S.C. § 1291, and we exercise plenary

review over the District Court’s legal conclusions. See Cradle v. United States ex rel.

Miner, 290 F.3d 536, 538 (3d Cir. 2002) (per curiam).

       We agree with the District Court that Craddock’s § 2241 petition was not viable.

He challenged the validity of his conviction, and “[m]otions pursuant to 28 U.S.C. § 2255

are the presumptive means by which federal prisoners can challenge their convictions or

sentences that are allegedly in violation of the Constitution.” Okereke v. United States,

307 F.3d 117, 120 (3d Cir. 2002). Although a petitioner may challenge a conviction

pursuant § 2241 if a § 2255 motion would be “inadequate or ineffective,” a § 2255

motion is inadequate or ineffective “only where the petitioner demonstrates that some

limitation of scope or procedure would prevent a § 2255 proceeding from affording him a

full hearing and adjudication of his wrongful detention claim.” Cradle, 290 F.3d at 538.

This exception applies only in rare circumstances.

       In In re Dorsainvil, 119 F.3d 245, 251-52 (3d Cir. 1997), we recognized that the

exception could apply where an intervening change in the law decriminalized the conduct

for which the petitioner had been convicted, but Craddock cannot avail himself of this

exception. Here, the conduct underlying his conviction is still a crime. Nor does

Craddock cite anything else that might be considered an extraordinary circumstance

justifying the use of § 2241. See Cradle, 290 F.3d at 539. Instead, his claims regard

routine issues that could have been raised under § 2255. As we have made clear, a

                                             3
petitioner may not use § 2241 to evade the stringent gatekeeping requirements of § 2255.

See Cradle, 290 F.3d at 539.

                                          III.

      Accordingly, we will affirm the District Court’s order.




                                           4